Case 1:19-cv-05475-GHW Document 23 Filed 09/04/19 Page 1 of 2

                                               USDC SDNY
                                               DOCUMENT
                                               ELECTRONICALLY FILED
                                               DOC #:
                                               DATE FILED: 9/3/2019
            Case 1:19-cv-05475-GHW Document 23 Filed 09/04/19 Page 2 of 2




Plaintiff has filed a notice of dismissal as to Defendants Ningbo Pinbo Plastic Manufactory Co., Ltd and Shenzhen
Conzay Technology Limited Rule 41(a)(1)(A)(i). The Clerk of Court is directed to remove Defendants Ningbo Pinbo
Plastic Manufactory Co., Ltd and Shenzhen Conzay Technology Limited from the caption of this case.

SO ORDERED.
Dated: September 3, 2019
New York, New York
                                                                     _____________________________________
                                                                             GREGORY H. WOODS
                                                                            United States District Judge
